

114 S1873 RS: Border Security Technology Accountability Act of 2015
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 406114th CONGRESS2d SessionS. 1873[Report No. 114–234]IN THE SENATE OF THE UNITED STATESJuly 28, 2015Mr. McCain introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 4, 2016Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo strengthen accountability for deployment of border security technology at the Department of
			 Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Security Technology Accountability Act of 2015. 2.Border security technology accountability (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
					434.Border security technology program management
 (a)Planning documentationEach border security technology acquisition program of the Department with a significant lifecycle cost estimate shall—
 (1)have written documentation demonstrating that each such program has an acquisition program baseline approved by the relevant acquisition decision authority; and
 (2)demonstrate that each such program is meeting agreed-upon cost, schedule, and performance thresholds, in compliance with the Federal Acquisition Regulation.
 (b)Adherence to standardsThe Under Secretary for Management, in coordination with the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring proper program management of border security technology acquisition programs under this section.
 (c)PlanThe Under Secretary for Management, in coordination with the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing and evaluation, as well as the use of independent verification and validation resources, for border security technology so that new border security technologies are evaluated through a series of assessments, processes, and audits to ensure the effectiveness of taxpayer dollars..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
				Sec. 434. Border security technology program management..
 3.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act. This Act and such amendments shall be carried out using amounts otherwise available for such purposes.
	
 1.Short titleThis Act may be cited as the Border Security Technology Accountability Act of 2015. 2.Border security technology accountability (a)In generalSubtitle C of title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by adding at the end the following new section:
				
					434.Border security technology program management
 (a)Planning documentationFor each border security technology acquisition program of the Department that is determined to be a major acquisition program, the Secretary shall—
 (1)ensure that each such program has a written acquisition program baseline approved by the relevant acquisition decision authority;
 (2)document that each such program is meeting cost, schedule, and performance thresholds as specified in such baseline, in compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation; and
 (3)have a plan for meeting program implementation objectives by managing contractor performance. (b)Adherence to standardsThe Secretary, acting through the Under Secretary for Management and the Commissioner of U.S. Customs and Border Protection, shall ensure border security technology acquisition program managers who are responsible for carrying out this section adhere to relevant internal control standards identified by the Comptroller General of the United States. The Commissioner shall provide information, as needed, to assist the Under Secretary in monitoring proper program management of border security technology acquisition programs under this section.
 (c)PlanThe Secretary, acting through the Under Secretary for Management, in coordination with the Under Secretary for Science and Technology and the Commissioner of U.S. Customs and Border Protection, shall submit to the appropriate congressional committees a plan for testing and evaluation, as well as the use of independent verification and validation resources, for border security technology so that new border security technologies are evaluated through a series of assessments, processes, and audits to ensure compliance with relevant departmental acquisition policies and the Federal Acquisition Regulation, as well as the effectiveness of taxpayer dollars.
 (d)Major acquisition program definedIn this section, the term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2015 constant dollars) over its life cycle cost..
 (b)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 433 the following new item:
				Sec. 434. Border security technology program management..
 3.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act. This Act and such amendments shall be carried out using amounts otherwise available for such purposes.April 4, 2016Reported with an amendment